Case 1:08-cv-04405-PKC-PK Document 631-9 Filed 06/17/19 Page 1 of 2 PageID #: 18641


     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK

     ALLSTATE INSURANCE COMPANY, et
     at,
                                                                             08-CV-4405
                                Plaintiffs,
                                                                             (PKC) (PK)
                         -against-
                                                                    AFFIDAVIT OF SERVICE
     MARK 1VIIRVIS, et at,

                                          Defendants.



     STATE OF NEW YORK  )
                        ) :ss
     COUNTY OF NEW YORK )

     Kiley Edgley, being duly sworn, deposes and says that:

            1.      I am not a party to the above-captioned action, am over 18 years of age

     and am an employee of the law firm of Morrison Mahoney LLP, located at Wall Street

     Plaza, 88 Pine Street, Suite 1900, New York, New York 10005.

            2.      On June 17, 2019, I served upon each individual named below one true

     copy of all papers supporting Plaintiffs' Motion to Direct U.S. Marshals to Conduct

     Execution Sale of Real Property Owned by Judgment Debtor Mark Mirvis in the above-

     captioned action, including the Notice of Motion, Plaintiffs' Memorandum of Law, the

     Declaration of Andrew S. Midgett, Esq., and Exhibits A-F thereto, by depositing true

     copies of the same, enclosed in an envelope prepared and marked for USPS Certified

     Mail, return receipt requested, in an official depository of the United States Postal Service

     within the State of New York, with the two respective envelopes properly addressed to:




                                                                                          Cont'd
Case 1:08-cv-04405-PKC-PK Document 631-9 Filed 06/17/19 Page 2 of 2 PageID #: 18642


              Mark Mirvis                                            Lyubov Mirvis
           289 Bayberry Drive                                      289 Bayberry Drive
         Hewlett, New York 11557                                 Hewlett, New York 11557

       USPS Certified Tracking No.:                           USPS Certified Tracking No.:
        7018 1830 0002 1946 6435                               7018 1830 0002 1946 6442


     that being, in each case, the last known residential address of said individual.




     New York, New York
     June 17, 2019



                                                           By:
                                                                 Kiley dgley
     Sworn to before me this


     17th day of June, 2019




     Notary Public


               LEEPPINIOW
     NOTARY PUBUC -STATE OF NEW YORK
                    No. 02P16342811
         Qualified in Kings County
      Commtssion Expires 05/31/20%6




                                                  2
